EXHIBIT First Amended and Restated Promissory Note dated as of February 27, 2007, issued to and I.O.C. ISRAEL OIL COMPANY, LTD. in the principal amount of FIRST AMENDED AND RESTATED PROMISSORY NOTE US $12,000,000.00Houston, TexasFebruary 27, 2007 FOR VALUE RECEIVED, ISRAMCO, INC., a Delaware corporation with offices at 11767 Katy Freeway, Suite 711, Houston, Texas77079 (herein called the “Maker”), promises to pay to the order ofI.O.C. -ISRAEL OIL COMPANY, LTD. (herein called the “Payee”) at its main office at 8 Granit St., P. O. B. 10188, Petach – Tikva, 49002, Israel, or such other place as Payee may designate in writing from time to time, in lawful money of the United States of America, the sum of TWELVE MILLION AND NO/100 DOLLARS (US The original version of this Promissory Note was delivered to Payee for loans made and to be made to Maker, effective as of February 27, 2007.This Amended and Restated Promissory Note ("Note" or "Promissory Note") amends and restates the original Promissory Note dated February 27, 2007, to provide for a two-year extension of the maturity date of the Note and of the payments due February 2009, and thereafter.This Amended and Restated Promissory Note shall in all respects replace the terms of the original Promissory Note. This Note is payable as follows: (a)Principal.Principal shall be due and payable in four equal annual installments, commencing on the fourth anniversary of the date hereof. (b)Interest.Accrued interest shall be payable in equal annual installments on the first, fourth and each succeeding anniversary date hereof.Interest shall accrue at the Stated Rate. If any payment shall be due on a day that is not a business day, such payment shall be due and payable on the next business day and interest shall accrue to such day. This Note shall be due and payable on or before February 26, 2014, being the final maturity date of this Note (the “Maturity Date”) when the entire unpaid principal balance and all unpaid accrued interest owing, together with all other fees and charges, if any, will be due and payable in full. "Stated Rate" means a rate per annum equal to LIBOR plus six percent (6 %); provided, however, that if the Stated Rate ever exceeds the Highest Lawful Rate, the Stated Rate shall then and thereafter be fixed at a rate per annum equal to the Highest Lawful Rate then and from time to time thereafter in effect until the total amount of interest accrued at the Stated Rate on the unpaid balance of this Note equals the total amount of interest which would have accrued at the Highest Lawful Rate from time to time in effect. “LIBOR” shall mean the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow Jones Market Service Page 3750 (or any successor page) as the
